        Case 1:20-cv-00193-CM Document 15 Filed 04/24/20 Page 1 of 1




                         Carlo s J. Cu e v as , Es q .
                         1250 Central Park Avenue
                         Yonkers, New York 10704
                         Tel. No. 914.964.7060
                         Email ccuevas576@aol.com

                                                  April 24, 2020

VIA ECF

Hon. Colleen McMahon,
Chief United States District Judge,
Southern District of New York,
500 Pearl Street,
New York, New York 10007

      Re: LAK3, LLC v. Dunn, Case No. 7:20-cv-0193(CM)
          LAK3, LLC v. Dunn, Case No. 7:20-cv-1420(CM)

Dear Honorable Madam:

       I am counsel to Mr. Sean M. Dunn, the Appellee, in the above-captioned
consolidated bankruptcy appeals. I am respectfully requesting a waiver of your
velo-binding rule for Chambers copies of documents. I am a solo-practitioner. I
usually have my documents velo-bound at Federal Express Office. However,
because of the COVID-19 pandemic Federal Express Office has suspended its
velo-binding services. Recently, on another bankruptcy appeal I was permitted to
email my documents to District Judge Roman. I am requesting that I be permitted
to either email to you or transmit to you stapled documents.

      Thank you for your consideration.

                                      Respectfully submitted,

                                      /s/ Carlos J. Cuevas

                                      Carlos J. Cuevas

cc: Avery Samet, Esq. (Via ECF)
